Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1 has been elected without traverse. Claims 7-9 are withdrawn as being directed to non-elected claims. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, as amended, now recites “a blocking peptide fragment having the amino acid sequence of SEQ ID NO: 1”. The instant specification, as originally filed, does not provide support for a blocking peptide that includes SEQ ID NO: 1. The language in amended claim 1 suggests a blocking peptide that includes SEQ ID NO: 1 but there is no description of the rest of the blocking peptide, aside from the portion defined by SEQ ID NO: 1. The language in claim 1 suggests a larger fragment. The instant specification refers to “a blocking peptide fragment” in paragraphs [0012] and [0017] but only defines the blocking peptide fragment in paragraph [0045] as being BPF (SEQ ID NO: 1). The instant specification appears to only provide support for SEQ ID NO: 1 as the blocking peptide fragment and nothing more. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN102192983, IDS entered on 12/31/2019) in view of Yokokawa et al. (EP 2 728 356 A1), Kuroita et al. (U.S. 2006/0183173), and Self et al. (U.S. 2010/0209295 A1), and if necessary in view of Ekins (U.S. 5,834,319) for the reasons of record in the office action dated 9/24/21. 

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN102192983, IDS entered on 12/31/2019) in view of Soldo et al. (U.S. 2008/0176340 A1), and Self et al. (U.S. 2010/0209295 A1), and if necessary in view of Ekins (U.S. 5,834,319) for the reasons of record in the office action dated 9/24/21. 

Response to Arguments
9.	Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
	With respect to the 103 rejections, Applicants argue that the Examiner first acknowledges that Ma et al uses BSA as a “spacer” whereas Yokokawa uses BSA and BPF as a blocking agent. Examiner reiterates that Ma et al do not describe BSA as a “spacer” (this is Applicant’s terminology, not that of Ma et al). 
	Applicants have also presented new data in a 132 declaration to show unexpected results over the prior art references. However, the 132 declaration is not commensurate in scope with the claims with respect to the analyte that is detected. The instant claims are not limited to the detection of hCG but the declaration only shows the detection of hCG. On page 11 of the 132 declaration, Applicants assert that: 
“…a difference in the specific analyte is very unlikely to significantly affect color development in the control line. Even if the analyte is not hCG, a similar intensity of color development and variation in intensity and variation in intensity of color development would be expected. In other words, the examples using hCG as the analyte are representative of other embodiments which use other analytes.” 
	Assertions cannot overcome the lack of data showing how Applicant’s alleged unexpected results are not effected by analytes other than hCG. Applicant’s saying “very unlikely to significantly affect color development” make it unclear if in fact choice of analyte is immaterial to color development in the control line when BPF is used over BSA. 
	Also, page 18 of the office action dated 9/24/21, rebutted Applicant’s alleged unexpected results with an argument directed to the size of BPF being much smaller than BSA and thus it would be expected that use of BPF would produce better color development. Applicants have not addressed this point. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/2/2022